COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                §
                                                                No. 08-12-00175-CV
                                                §
                                                                  Appeal from the
 IN THE MATTER OF C.A.G., A                     §
 JUVENILE                                                    65th Judicial District Court
                                                §
                                                              of El Paso County, Texas
                                                §
                                                                  (TC# 07,01028)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. It appearing to this Court that

Appellant is indigent, we make no further order as to costs on appeal. This decision shall be

certified below for observance.


       IT IS SO ORDERED THIS 27TH DAY OF SEPTEMBER, 2013.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.